Citation Nr: 1104031	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-05 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than July 11, 2006 for 
the grant of entitlement to service connection for bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. The rating decision granted entitlement to 
service connection for bipolar disorder with an evaluation of 100 
percent, effective July 11, 2006.


FINDINGS OF FACT

1. A claim for entitlement to service connection for a bipolar 
disorder was denied in a June 1989 rating decision. The Veteran 
did not initiate an appeal by filing a timely notice of 
disagreement.

2. On July 11, 2006, the Veteran submitted a statement indicating 
he wished to reopen his claim of entitlement to service 
connection for a bipolar disorder. 

3. In a June 2007 rating decision, the RO reopened the Veteran's 
claim and granted entitlement to service connection for a bipolar 
disorder, effective July 11, 2006, based on new and material 
evidence that the Veteran's current bipolar disorder was incurred 
in service.

4. No new official service department records were associated 
with the claims folder after the June 1989 rating decision.


CONCLUSION OF LAW

The criteria for an effective date prior to July 11, 2006 for 
service connection for a bipolar disorder are not met. 38 
U.S.C.A. §§ 1155, 5107, 5108, 5110 (West 2002); 38 C.F.R. §§ 
3.156, 3.400 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply. This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.") and 
the Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration. Its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) 
(implementing the cited statute); see also Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990) (holding that the Board's statement of 
reasons and bases for its findings and conclusions on all 
material facts and law presented on the record must be sufficient 
to enable the claimant to understand the precise basis for the 
Board's decision, as well as to facilitate review of the decision 
by courts of competent appellate jurisdiction, and that the Board 
must also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) provides that VA has a duty to 
notify the Veteran of any information and evidence needed to 
substantiate and complete a claim and to assist the Veteran in 
obtaining evidence necessary to substantiate the claim. 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), 
(c) (2010). 

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

VA has complied with its duty to notify the Veteran through 
notice letters sent in March, July, and October 2006, which 
informed the Veteran of all required elements for service 
connection as well as how to reopen a previously denied claim. 
See Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006) (finding that 
VA must inform a claimant both how to reopen a claim and how to 
substantiate that claim if reopened).

This is a claim for an earlier effective date, which is based on 
receipt of a notice of disagreement. VA has no duty to provide 
further notice upon receipt of a notice of disagreement. 
38 C.F.R. § 3.159(b)(3)(i) (2010); see Dingess, 19 Vet. App. at 
490 (stating that "once a decision awarding service connection, 
a disability rating, and an effective date has been made, notice 
has served its purpose, and its application is no longer required 
because the claim has already been substantiated"). 

VA has also complied with its duty to assist the Veteran in 
gathering evidence to substantiate his claim. All service medical 
and treatment records, Social Security records, and authorized 
and available private medical records are associated with the 
claims folder. The Veteran attended an adequate VA compensation 
and pension examination in April 2007, which included a thorough 
review of the claims folder and complete medical rationales for 
all conclusions provided. 

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained. 
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim. 
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002). 


Earlier Effective Date Claim

The Veteran seeks an effective date prior to July 11, 2006, for 
the grant of service connection for a bipolar disorder. 
Specifically, the Veteran's representative asserts that the grant 
should be effective March 15, 1989, the date of his original 
claim for service connection, based on interpretation of 
38 C.F.R. § 3.156(c) (2010)).

The regulation relied upon by the Veteran provides in substance 
that if VA receives or associates with the claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim. 38 C.F.R. § 3.156(c)(1) (2010). 
Such records include, but are not limited to: service records 
related to a claimed in-service event, additional service records 
forwarded by the Department of Defense or the service department 
to VA at any time after the original request for records, and 
declassified records that could not have been obtained because 
the records were classified when VA decided the claim. Id. This 
provision does not apply to records that VA could not have 
obtained when it decided the claim because the records did not 
exist when VA decided the claim, or because the claimant failed 
to provide sufficient information for VA to identify and obtain 
the records from the official source. Id. An award based all or 
in part on the records identified by this section is effective on 
the date entitlement arose or the date VA received the previously 
decided claim, whichever is later. 38 C.F.R. § 3.156(c)(3).   

.  

The Veteran's essential contention is that when his claim of 
service connection for bipolar disorder was successfully reopened 
in November 2006, and ultimately granted in June 2007, additional 
and previously unconsidered service treatment records may have 
been added to the record, and that those records resulted in a 
granting of service connection.  

The Board finds that the Veteran's contention is without merit, 
and the appeal will be denied.  

The Veteran filed a claim for entitlement to service connection 
for a neuropsychiatric and/or personality disorder in March 1989. 
The RO denied this claim in June 1989, citing to specific parts 
of the Veteran's service treatment records in doing so. The 
Veteran did not appeal this decision. 

In July 2006, the Veteran filed a claim for service connection 
for depression and bipolar disorder. The RO construed these as 
claims to reopen the previously denied claim for a 
neuropsychiatric disorder and sent the Veteran the requisite 
notice. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(indicating that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record). In November 2006, the RO 
reopened and denied the Veteran's claim. Also in November 2006, 
the Veteran submitted a November 2006 VA medical record including 
a nexus opinion, which is a required element to establish service 
connection, from a VA physician. See 38 C.F.R. § 3.303 (2010). 

The RO again denied entitlement to service connection in a 
November 2006 rating decision. In April 2007, the Veteran 
attended a VA compensation and pension examination for mental 
disorders, at which the VA examiner determined that the Veteran's 
current bipolar disorder was incurred in military service. Based 
on this evidence, the RO granted service connection for a bipolar 
disorder in a June 2007 rating decision. At that time, a 100-
percent evaluation was assigned pursuant to 38 C.F.R. § 4.130, 
General Rating Formula for Mental Disorders (2010), and an 
effective date of July 11, 2006, for service connection and for 
the 100-percent rating, was assigned. 

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107. A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence. See 38 
C.F.R. § 3.102 (2010). Specifically, 38 C.F.R. § 3.102 defines 
"reasonable doubt" as a substantial doubt "within the range of 
probability as distinguished from pure speculation or remote 
possibility." When a veteran seeks benefits and the factual 
evidence is in relative equipoise, the veteran prevails. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The 
preponderance of the factual evidence must be against the claim 
for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996). 
 
Generally, the effective date of an award of compensation based 
on an original claim, a claim reopened after final disallowance, 
or a claim for increase shall be fixed in accordance with the 
facts found, but shall be no earlier than the date of receipt of 
the claim for entitlement. 38 U.S.C.A. § 5110(a) (West 2002). The 
statutory provision is implemented by regulation which provides 
that, unless otherwise stated, the effective date for an 
evaluation and award of compensation based on an original claim, 
a claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 C.F.R. § 3.400. 

The Veteran presently argues that when the Veteran's claim was 
first denied in June 1989, the RO did not specifically state that 
it reviewed all of the Veteran's service medical records or 
specifically cite to eight service medical records later cited to 
by an April 2007 VA examiner. The Veteran also asserts that had 
the RO considered all service medical records at the time of the 
June 1989 rating decision, it would have looked beyond the Navy 
physician's diagnosis of a personality disorder and found 
evidence of psychosis in service.



As an initial matter, in June 1989 the RO was not obligated to 
provide the detailed statement of reasons and bases that is now a 
requirement of the law.  See generally Natali v. Principi, 375 
F.3d 1375 (Fed.Cir. 2004); Pierce v. Principi, 240 F.3d 1348 
(Fed.Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (in 
whole, because the law prior to the enactment of the Veterans' 
Benefits Amendments of 1989 did not require the RO to set forth 
in detail the factual bases for its decisions; nor provide in 
depth discussion of applicable law, the failure to do so was not 
clear and unmistakable legal error at the time of such decisions, 
and the rating board was presumed to have made the requisite 
findings under a presumption of validity).  

Indeed, the law today also provides that although VA has an 
obligation to provide adequate reasons and bases supporting its 
decisions, there is no legal requirement that all evidence 
submitted by the Veteran or obtained on his behalf be discussed 
in detail. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (holding that the regulatory requirement that VA 
review the entire evidence of record is not a requirement that 
the adjudicator analyze and discuss all such evidence); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (finding 
that while VA is required to review all evidence of record, the 
agency is not required to provide a written statement of all 
evidence of record).

Moreover, there is no evidence to support the Veteran's 
contention that any additional service treatment records were 
received in October 2006 as part of the Veteran's July 2006 
petition to reopen his claim.  Firstly, when the Veteran's 
service treatment records were originally received in 1989, there 
was no mention by Government records custodians that the records 
were received were anything but complete, such as may be 
customary when records are destroyed or missing, nor did the 
Veteran then allege that the June 1989 rating decision was based 
on incomplete records.    

Further, when the Veteran sought to reopen his claim in July 
2006, the RO then already clearly had the Veteran's service 
treatment records, as suggested by the fact that the records then 
submitted by the Veteran were photocopies - not original 
documents.  If any new service treatment records were then 
obtained, the RO clearly would have been under an obligation to 
provide a statement clarifying the source of the new submissions.  
Indeed, most contemporaneously with the Veteran's submission of 
copies of previously considered service records, as part of its 
first reopening and denial of the claim in November 2006, the RO 
listed the evidence then considered, including "copies of some 
service medical records."  In the absence of any evidence 
suggesting otherwise, there can be no other plain meaning of the 
word "copies" other than to find that they are reproduced from 
an original source - here, that source being the documents that 
were already of record and in the Veteran's service treatment 
medical file that was in the claims folder in June 1989.    

As noted, the Veteran otherwise argues that the RO should have 
considered all service medical records at the time of the June 
1989 rating decision, and interpreted the medical evidence of a 
personality disorder to find evidence of a then psychosis.  
However, it is well settled that VA rating adjudicators may not 
draw their own medical conclusions contrary to those stated in 
service medical records, as the Veteran's representative asserts 
the RO adjudicator would have done had he or she considered a 
complete set of service medical records. (See January 2009 
substantive appeal at 10: "It is apparent that it was easier for 
the VA in 1989 to accept the service department's determination 
that [the Veteran] suffered from a non-compensable personality 
disorder than it was to spend any time with service medical 
records."). See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that when the medical evidence of record is 
insufficient, VA must supplement the record by seeking additional 
medical evidence and that VA cannot draw its own unsubstantiated 
medical conclusions).

Apart from these contentions, in his substantive appeal, the 
Veteran appears to argue that in June 1989 the RO noted that he 
had been hospitalized and treated for psychosis in service, and 
that these records were not obtained or reviewed.  Substantive 
Appeal, page 4.  However, the Board notes that prior to its June 
1989 decision, the RO had received a report of VA 
hospitalization, dated from February 17 to March 14, 1989, 
indicating that the Veteran was then treated for bipolar 
disorder.  Stated alternatively, in June 1989 the RO noted that 
the Veteran had been hospitalized for a psychosis many years 
after service, and it reviewed the record of such 
hospitalization.  
The Court has recognized a presumption of regularity, which 
includes that the Secretary properly discharged official duties, 
as in this case, by retrieving medical records, associating these 
with the claims file, and not later associating service medical 
records without including some written record of this in the 
claims file. See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(applying the presumption of regularity to official adjudicatory 
duties of the RO). 

The Veteran may rebut this presumption by submitting "clear 
evidence" to the effect that VA's regular practices are not 
regular or that they were not followed, which shifts the burden 
of proof to VA to establish otherwise. See id. Absent evidence 
that relevant official service department records were associated 
with the claims folder after denial of the Veteran's claim became 
final, VA is entitled to assume all regular procedures were 
followed. See id.

In this case, the Veteran has not submitted "clear evidence" to 
indicate VA's regular practices were not followed. In fact, the 
Veteran argues that "[t]he VA assumes that because the VA's 
original decision stated that 'denial of compensation benefits 
for a psychiatric disorder was based, in part, on review of your 
complete treatment records from active duty service,' that the VA 
had obtained all of [the Veteran's] service treatment records." 
(emphasis in original) (January 2009 substantive appeal at 3). 
However, absent "clear evidence" to the contrary, the 
presumption of regularity requires VA to assume record gathering 
in this case was without incident, as stated in the June 1989 
final rating decision.

In sum, a May 1989 rating decision indicates that decision on a 
"neuropsychiatric disability" was deferred while VA awaited 
receipt of service medical records. A June 1989 rating decision 
indicates that service medical records were received and 
reviewed. The June 1989 decision states:

Service medical records show the veteran was seen 
during service for a rather severe personality 
disorder. He was treated with medication and 
apparently discharge was expedited because of the 
severity of this problem . . . Recent hospital report 
shows no history of neuropsychiatric disability prior 
to the recent admission except for treatment during 
military service. During hospitalization, the Veteran 
was treated for psychosis . . . In the absence of any 
evidence of chronic acquired neuropsychiatric 
disability in service and in the absence of psychosis 
within one year following discharge from service, 
service connection may not be granted for the 
currently found psychosis. The personality disorder 
found during service is considered to be 
constitutional or developmental in nature and may not 
be classified as a disability within the meaning of 
the law for purposes of VA compensation. 

The service medical records currently associated with the claims 
folder are entirely consistent with the June 1989 rating 
decision. At an April 2007 VA compensation and pension 
examination, the examiner reviewed the claims file and the 
November 2006 record and cited in his report several mentions of 
psychological symptoms in service. The examiner also included in 
his report a history of private treatment provided by the Veteran 
and the claims file. The examiner's report states that, in his 
opinion, the medical evidence of record at that time showed that 
the Veteran exhibited bipolar symptoms in service and did not 
display such symptoms before service. 

Based on the April 2007 VA examiner's report, the RO granted 
entitlement to service connection for a bipolar disorder in a 
June 2007 rating decision, stating that the examination report 
"finds that a bipolar disorder did not exist prior to military 
service and a bipolar disorder did manifest during military 
service and has continued to the present." The RO assigned an 
effective date of July 11, 2006, noting that this was the date of 
receipt of a reopened claim which has now established a new and 
material basis for a grant of service connection for bipolar 
disorder. There is no indication in the June 2007 rating decision 
that a grant of benefits was based "all or in part" on any 
relevant official service department records that existed and had 
not been associated with the claims file when VA first decided 
the claim in June 1989. See 38 C.F.R. § 3.156(c). 

Where a prior unappealed decision becomes final and binding on a 
veteran, the effective date of a subsequent award of service 
connection is the date of receipt of a reopened claim, not the 
date of receipt of the original claim. Sears v. Principi, 16 Vet. 
App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000). 
Similarly, the effective date of service connection for a 
reopened claim cannot be the date of receipt of the claim that 
was previously and finally denied. See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999) (holding that "the effective date of award 
for service connection is not based on the date of earliest 
medical evidence demonstrating a causal connection, but on the 
date that the application on which service connection was 
eventually awarded was filed with VA"). In sum, an application 
that had been previously denied cannot preserve an effective date 
for a later grant of benefits based on a new application. "The 
fact that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current application." 
Wright v. Gober, 10 Vet. App. 343, 346-47 (1997). 

Accordingly, the claim for an effective date prior to July 11, 
2006 for service connection for bipolar disorder is denied. See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 


ORDER

Entitlement to an effective date prior to July 11, 2006 for the 
grant of service connection for a bipolar disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


